 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMUNDO JIMENEZ-AYALA,                           No. 2:17-cv-1150 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    J. SALAZAR, et al.,
15                       Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

18   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff alleges defendants failed to provide him

19   with adequate medical treatment in violation of the Eighth Amendment.

20          By order dated November 26, 2018, plaintiff’s first amended complaint was dismissed and

21   thirty days leave to file an amended complaint was granted. (ECF No. 11.) Thereafter, plaintiff

22   failed to file an amended complaint. On January18, 2019, the court directed plaintiff to file an

23   amended complaint within fourteen days and warned him that failure to file an amended

24   complaint would result in a recommendation that this action be dismissed. (ECF No. 12.) Those

25   fourteen days have now passed, and plaintiff has not filed an amended complaint, updated his

26   address, or otherwise responded to the court’s order.

27   ////

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

 2   randomly assign a district judge to this action.

 3             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 4   Local Rule 110; Fed. R. Civ. P. 41(b).

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: March 18, 2019

13

14

15

16

17   DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/jimi1150.fsc
18

19

20
21

22

23

24

25

26
27

28
                                                        2
